OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS^U
                 "• BUSINESS
           OFFICIAL                                       ^           \
          STATE OF TEXAS            p                                        PITNEY BOWES

          PENALTY FOR
                                                         02 1R              $ 00.265
          PRIVATE USE                                    0006557458          DEC 1 6 2014
12/10/2014                                               MAILED FROM ZIP CODE 78 701
FARRIS, JULIUS                 Tr. Ct. No.'21070-A                           WR-47,014-02
On this day, the supplemental clerk's record, in response to the order issued by this
Court has been received and presented to the Court.
                                                                          Abel Acosta, Clerk

                             JULIUS FARRIS
                             SEGOVIA UNIT - TDC # 579.506
                             1201 E. CIBOLORD.                                              ,
                             EDINBURG, TX 78539                                  'JTF       •»